Ackeeson, P. J. (concurring).
I concur with my associate Judge Smith in the conclusion that he has reached that this claim must be dismissed. I cannot agree with him, however, in the proposition that if the claimant had a just claim against the state for damages *867because of delays for which the state could be properly held responsible, such claim was waived by reason of the execution of the two supplemental agreements bearing date October 5, 1918, and the execution and delivery of the receipt on January 30, 1919, for the money claimant was entitled to in accordance with such agreements, without making any reservation for a claim for damages in such receipt.
I do think it is clear, however, that the evidence in the case is insufficient to sustain the claimant’s contention that it is entitled to an award for damages against the state.
Judgment accordingly.